Mr. Justice Cartwright delivered the opinion of the court: On April 17, 1912, John McGillen filed in the superior court of Cook county his petition, sworn to and supported by affidavits of two other persons, for a rule on the appellants, John McWeeney, John E. Owens, Anthony Czarnecki, Michael Zimmer and Herman F: Schuettler, to show cause why they should not be attached for contempt of court in violating an injunction granted by a judge of said court in a suit in which John McGillen was complainant and McWeeney, Czarnecki, Zimmer and others were defendants, enjoining the defendants from interfering,with the possession, occupancy, enjoyment and control by the complainant of the armory; drill hall and gallery of the Seventh regiment infantry, Illinois National Guard, in Chicago. The rule was granted and the appellants answered, admitting violations of the injunction but alleging that their acts did not constitute contempt of court, for the reason that the injunction was void for want of jurisdiction in the judge to order it. There was a hearing, and the appellants were severally fined $500 each and were committed to> the county jail of Cook county until the fines should be paid, but the imprisonment was not to exceed six months. The convictions and orders being several, separate appeals were taken by the appellants, but as they depend upon the same evidence and involve the same questions they have been consolidated. The appellants ask for a reversal of the judgment's on the ground that the injunction was void because (i) it was granted on Sunday, and the statute purporting to authorize the issue of injunctions on that day is void for the reason that it was not enacted in compliance with the constitution, and in the absence of the statute the injunction could not be granted on that day unless in case of necessity, which •did not exist, and also for the reason that the writ was issued without notice and by a judge instead of a court; (2) the conviction of appellants for disobeying the injunction violated the fourteenth amendment to the constitution of the United States and section 4 of article 4 of that constitution, which provides that the United States shall guarantee to every State in the Union a republican form of government, and shall protect each of them against invasion on application of the legislature (or of the executive when the legislature cannot be convened) against domestic violence; (3) the injunction was void as an undue and unwarranted interference with an order made by the county court of Cook county, of which appellant John E. Owens was judge; (4) the relief granted by the injunction was political in its character and not to protect property rights, and courts of equity have no jurisdiction to interfere in political matters. There was practically no dispute, on the hearing, as to the facts. The Primary act of 1910 (Laws of 1909-10, p. 46,) provides that primaries shall be held for the election of precinct committeemen, and the election is to be followed by a meeting of the committeemen at the county seat, at which they are to organize by electing from their own number a chairman, and, either from among their own number or otherwise, such officers as the committee may deem necessary or expedient. This meeting is to be known as the county convention, and on September 15, 1910, at the first convention held under that law, John McGillen was elected chairman of the county central committee and became chairman of the county convention. On April 9, 1912, a primary election of the democratic party was held in Cook county, at which there was elected in each precinct a precinct committeeman, there being about fifteen hundred in the aggregate. The law provides that on the first Monday after the April primary a meeting of the committeemen constituting the county convention shall be held at the county seat, but no hour is fixed. No provision is made for organizing the convention other than the electing of a chairman and such other officers as the committee may deem necessary or expedient. On April 11, 1912, McGillen, acting as chairman of the county central committee, procured a lease of the armory, drill hall and gallery of the Seventh regiment infantry, at Thirty-fourth street and Wentworth avenue, in Chicago, for Monday, April 15, 1912, at a rental of $250, of which he paid from his own funds $50 and agreed to pay the balance of $200 on April 16, 1912. He also bound himself to pay for the chairs, band and other expenses, to have the building cleared before noon of April 16, and to repair any and all damage done to the premises. The lease recited that it was made between the commanding officer of the regiment and John McGillen, chairman of the democratic committee of Cook county; that the armory was to be used for the purpose of organizing the democratic party, composed of the precinct committeemen only, and Jor no other purpose, and that no persons other than the precinct committeemen as recognized by McGillen, and those presenting guest cards, should be admitted. On April 12, the next day after procuring the lease, McGillen caused to be published a call for a meeting of the county central committee, consisting of the precinct committeemen, to be held at the armory on April 15, 1912, at 10:30 o’clock A. M., and to be known as the county convention of the democratic party of Cook county. There were two hostile factions of the democratic party in Cook county, McGillen belonging to one and some of appellants to the other. In the afternoon of Saturday, April 13, 1912, a petition signed by precinct committeemen was presented to appellant John E. .Owens, sitting in the county court of Cook county, asking the court to instruct the petitioners where .to hold the convention and to designate the hour for the holding thereof, and asking the judge to take charge, in person, of the preliminary organization of the convention, or to appoint some person to act as temporary chairman for the'purpose of a roll call and the election of a chairman. The appellant Owens entered an order, reciting that having takep the petition into consideration, “and the court, from his own knowledge, taking cognizance of the danger, riots and unlawful disturbances of the peace, endangering the peace of the people of the State of Illinois, and the court acting in the matter of the above petition as a. conservator of the public peace,” ordered that the appellant Anthony Czarnecki, the then republican election commissioner of the city, should on Monday, April 15, 1912, proceed with due speed to the armory, and as an officer of the county court and conservator of the public peace should proceed in due form to call to order the democratic convention; that he should take with him such deputy sheriffs and police officers as should be ample and abundantly sufficient to preserve the peace and quiet of the convention; that he should admit none but precinct committeemen having proper credentials, except as to his aids to preserve the public peace and good order; that he should exclude and eject all other persons, and upon the obtainment of complete order should proceed to call the roll, and that he should take with him W. S. Kaufman and Ered T. Glade, members of the republican party, to act as secretaries and record the votes. The sheriff was directed to provide Czarnecki with sufficient deputy sheriffs to carry out the order and the chief of police was directed to detail such number of policemen, in uniform, as Czarnecki might require, to act under the direction of Czarnecki. When Czarnecki should complete the organization of the convention and the temporary officers should be selected and installed he was to retire. On the next day, Sunday, April 14, McGillen presented his bill to a judge of the superior court, alleging these facts, and that Czarnecki, the republican, accompanied by deputy sheriffs and police officers, intended to act as chairman of the county convention, to exclude persons from the hall who were entitled to enter, to prevent the complainant from exercising control over the armory, which he had leased, or the persons who should enter the same, and not to permit complainant to enjoy the rights and privileges accorded him under the terms of his contract and lease, and that the property in the armory would be injured and destroyed and the complainant become liable and obligated to pay for the same. The injunction was granted and the writ issued, commanding the defendants to abstain from the threatened wrongful acts. The writ was served on Owens, McWeeney and Czarnecki on Sunday and on Zimmer early, Monday morning. The appellant Owens, after being served with the writ, issued from the office of a newspaper a manifesto in the form of an interview, in which he declared that he would hold in contempt of court any person, officer or public official, including the judge who issued the writ of injunction, or any judge of the circuit or superior court, who attempted to interfere with the order of his court, and affirming that his court was' the court of last resort and of exclusive jurisdiction in all election matters. On the same Sunday night Owens delivered a paper to the bailiff of his court, addressed to Peter M. Hoffman and John McGillen, “individually and as so-called chairman,” etc., notifying them that he had been informed of the filing of the bill in equity, whereby an attempt was made to interfere with and restrain the due execution'of his order, and commanding them forthwith to appear before him in his court room to instantly then and there purge themselves of the charge of contempt of court in contumaciously attempting to interfere with his order while the same was in due process of execution. The appellant McWeeney was chief of police of the city of Chicago and Herman F.- Schuettler was his assistant. Early on Monday morning, April 15, McWeeney and Schuettler detailed about three hundred police officers to the convention hall and Schuettler took charge of them. They arrived at the armory a little before ten o’clock. The appellant Michael Zimmer was sheriff, -and he also went to the armory with ninety deputy sheriffs and reached that place about nine o’clock. A great crowd assembled in the street and around the doors of the armory, which were locked. Officers of the Seventh regiment were present, and Capt. Octigan, representing the regiment, stated that he held possession of the armory for McGillen, the lessee. About eleven o’clock McGillen presented himself before the door for admission and demanded possession of the premises ■from Czarnecki, Zimmer and Schuettler, and the possession was refused. A few minutes after noon the appellant John E. Owens arrived on the scene and assumed command. He told Capt. Octigan that if the doors were not opened he would instruct the chief of police to break them down. He then directed the police to break in the front door, take "the man inside the building and lock him up-, and that he would see that his orders were enforced. The door was broken down with an axe by the police, and after entering the building Owens ordered the arrest of Capt. Octigan and directed his bailiff to take him to Owens’ chambers and keep him there until the further order of the court. Octigan got out of the chambers by a writ of habeas corpus. Owens also caused the arrest of John J. Bolger, a captain of the Seventh regiment, who was also "taken by his direction to his chambers and imprisoned there. The injunction was granted' on Sunday, and section 23 of chapter 69 of the Revised Statutes of 1874 provides that writs of injunction may be granted on Sunday by any officer authorized by law to grant such writs, when the conditions specified in that section are complied with. The affidavit filed with the bill in this case was a sufficient compliance with the statute. The appellants offered evidence that the bill for the act was introduced in the senate, where it was printed and passed in its original form; that it was amended in the house by the addition of section 23 and other sections, and was there printed with the amendments and passed; that it was returned to the senate and passed as amended but was not again printed in the senate. The purpose of printing a bill was pointed out in Neiberger v. McCullough, 253 Ill. 312, and that purpose was fulfilled in this case. The provision is, that a bill and all amendments shall be printed before the vote is taken on its final passage, and the bill in question was printed, with all its amendments, before the vote was taken on its final passage in either house. After being so printed it was returned to the senate, and when the bill, so printed, was returned to the senate before its final passage in the senate the constitution was complied with. The other proposition could not be sustained if the statute were void, since the bill and affidavits showed a case that brought it within the rule existing in the absence of a statute. (Langabier v. Fairbury, Pontiac and Northwestern Railroad Co. 64 Ill. 243.) The answer to the argument that the injunction was void because it was ordered without notice and the affidavit did not show that notice could not be given without serious damage to the complainant, is, that the injunction would not be void for any insufficiency of that kind. The question whether an injunction shall be issued immediately and without notice must be determined by the court, judge or master from the facts appearing in the bill and its accompanying affidavit, and if the conclusion should be erroneous, the party enjoined cannot refuse to obey the injunction on that, ground. (Christian Hospital v. People, 223 Ill. 244.) A bill which is claimed to be defective must be tested by a demurrer in the court and not by disobedience to the writ. The fact that an injunction is improvidently granted will not authorize a party to disregard itj if the court, judge or master had jurisdiction to malee the order upon a sufficient bill and affidavit. (O’Brien v. People, 216 Ill. 354; Franklin Union v. People, 220 id. 355; Flannery v. People, 225 id. 62; O’Connor v. Board of Trustees, 247 id. 54.) Sunday is not a day for the holding of courts, and the judge was authorized to grant writs of injunction. It was for him to determine whether the bill and affidavit were sufficient, provided he had jurisdiction in the class of cases to which the bill applied: As to the questions- arising under the Federal constitution, counsel content themselves with saying that the provisions of the constitution speak for themselves and do not call for argument, and it will not be necessary to give any further attention to them. The appellants could not justify their disobedience of the injunction by virtue of the order made by the appellant Owens. County courts are given certain jurisdiction by the constitution but all other jurisdiction must be conferred by statute, and if conferred by statute the jurisdiction is limited to such cases as are specified in the statute. The jurisdiction of the county court in election matters is derived from the statute, and in its exercise the court is an inferior court of limited jurisdiction. (Kinsloe v. Pogue, 213 Ill. 302.) Under the City Election law and the Primary act of 1910 the county court of Cook county has a limited jurisdiction to act concerning certain specified matters- and to hear and determine certain enumerated questions. The right to determine contests between precinct committeemen, to appoint members of the board of election commissioners and to act on questions concerning registration, or any other of the things specified in the statutes, does not include any authority to act in respect to other matters. There is nothing in any statute from which it could be inferred that the county court or its judge has jurisdiction to fix the hour or place of a county convention or to take charge of its organization. The Primary act of 1910 provides that the county central committee shall meet at the county seat and proceed to organize by electing from its own number a chairman and such other officers as may be deemed advisable by the convention. In determining election contests, whether of precinct committeemen or other officers, the court is only empowered to determine who was elected. It cannot even pass on the validity of the election or the qualifications of a candidate to hold the office. (Greenwood v. Murphy, 131 Ill. 604; Dilcher v. Schorik, 207 id. 528.) Owens had no authority to organize the convention or determine who should organize it, and the making of the order and personal attempt to enforce it were an. inexcusable disregard of the law and the statutes. The order had a double aspect, as an attempt to regulate the holding and organization of the convention and also to exercise the power of a conservator of the peace, in which capacity the order recited that the judge was acting. All judges of courts of record within their respective jurisdictions, and justices of the peace, are conservators of the peace, but their powers in that respect give them no right to organize conventions, break down doors for the purpose or order the arrest of persons using disrespectful language toward them, none of which acts bear any relation to the duties of a peace officer. Of course, Owens did not act as a court at the armory, since courts are not migratory and can only exercise their functions in the places appointed by law. The order entered of record and the orders given by Owens at the armory were no. protection to any of the appellants, and the sheriff and police officers were not justified in obeying them. The order, on its face, showed a lack of jurisdiction, and the advice of attorneys is never a justification for a contempt. If the injunction was void because of a want of jurisdiction in the judge to grant the writ it could be disregarded with impunity, and it is contended that the judge was without jurisdiction.in this case because the bill sought to interfere with political rights. The general rule is well established that the judicial department of the government has no right to interfere with or attempt to control a citizen in the exercise of political rights unless the jurisdiction is expressly given by statute or by clear implication. On account of the grave consequences which might result both to the courts and the people if the courts were to take jurisdiction of political matters, it has always been held that they have no right to interfere in those matters at all. The courts cannot be drawn into political contests of any sort or description unless required by statute, and any injunction for the purpose of restraining or controlling acts of a political nature is void and may be disobeyed without accountability to the court. (Moore v. Hoisington, 31 Ill. 243; People v. City of Galesburg, 48 id. 485; Dickey v. Reed, 78 id. 261; People v. Barrett, 203 id. 99; People v. Rose, 211 id. 252; Luther v. Borden, 48 U. S. 1.) Injury to property, whether actual or prospective, is the foundation upon which the jurisdiction of courts of equity rests, and if there is a foundation for equitable jurisdiction, the fact that the determination of the controversy may depend upon the decision of a political question will not deprive the court of jurisdiction. (Village of Morgan Park v. City of Chicago, 255 Ill. 190.) Under that rule it is contended that McGillen had a property-right in the armory by virtue of his lease; that he had a standing in a court of equity, like any other property holder, to protect his property right by injunction against a threatened interference, and that the protection of the property right carried with it a right to say who should or should not enter the annory during the time appointed for the convention while he was lessee. It is true that he had a lease of the premises and paid part of the rent and was liable for the balance as well as for any damage to the property, but the purpose for which his right was acquired was the holding of a democratic convention and the exercise of political rights. He was chairman of the county central committee until a new one should be elected, and was the proper officer, to fix the place and time at which the convention should be held and to preside over the preliminary organization of the convention. He made himself liable for the'rent and for the repair of damages, but did it as representing the county convention of the democratic party and took the lease for the use of the members of the convention. He stated in the lease that he was to use the armory for the purpose of organizing the democratic party, composed of precinct committeemen, only, and for no other purpose. His published notice was for a meeting of the county central committee of the democratic party in the armory on April 15 at 10:30 o’clock A. M., and the meeting was to be known as the county convention of that party. While the lease provided that no one should enter the building except by his permission, he had no right to exclude anyone who was actually a precinct committeeman, and if a court could decide who should be allowed to attend a political convention or could authorize McGillen to decide, there would be a serious interference with political rights. There is, perhaps, no political right which can be exercised without some use of property or some connection with a property right. Places must be provided for elections, and it is quite natural that some one should become personally responsible for rent, whether for that purpose or for holding a political convention, but that fact would not authorize interference by the court to control the premises and determine who should enter. Courts of equity look to substance and not to mere form, and the only purpose of the provision of the lease that no one should enter without Mc-Gillen’s permission, and the attempted enforcement of that provision by injunction, was an interference with political rights. Instead of a political question being incidental to the property right, the property right was incidental to the political question. A court of equity had no jurisdiction to grant the injunction. Counsel for the appellant Czarnecki contend that by his answer he purged himself of the alleged contempt and that the court could not hear evidence to contradict his answer. That is not the rule in the case of civil contempts, (Hake v. People, 230 Ill. 174,) and the question whether a fine or imprisonment is to compel compliance with the injunction or is in the nature of punishment makes no difference. (Rothschild, & Co. v. Steger Piano Co. 256 Ill. 196.) In either case the court may hear proofs to contradict the answer of the party charged with the contempt. The court erred in adjudging the appellants guilty of contempt. The judgments are reversed and the cause remanded. j Reversed and remanded.